DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 08/02/2022 has been entered. Claims 1-6 are pending in the application.  Applicant’s amendments to the claims have overcome every objection and 112 rejection previously set forth in the Non-Final Office Action mailed 02/02/2022. 
Claim Objections
Claim 1 is objected to because of the following informalities:  
	Claim 1 recites in line 8, “the interface in the other medical device”.  The limitation should be amended to recite “the interface to the other medical device” for grammatical purposes.
	Claim 1 recites in lines 13-14, “if disposables…harmonizes”.  The limitation should be amended to recite “if disposables…harmonize” for grammatical purposes. 
Claim Rejections - 35 USC § 112
Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the other medical device” in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, the limitation will be interpreted to recite “the at least one other medical device”. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent App. Pub. 2015/0290387 to Mollstam in view of U.S. Patent No. 9,283,334 to Mantell, and further in view of US Patent App. Pub. 2017/0274160 to Mantell. 
Regarding Claim 1, Mollstam teaches a medical device (Fig. 1; all of the elements shown in Fig. 1, except for element 20, comprise the medical device) for use in minimally invasive surgery (MIS), including:
at least one interface to at least one other medical device (Par. 0155, “control unit 19 is adapted to derive a control signal based on a signal from the blood pressure measuring device 20”; blood pressure measuring device 20 is the other medical device, the connection between the control unit 19 and the other medical device is the at least one interface), wherein the at least one interface transmits measurement data and/or patient data (the signal comprises blood pressure measurement data which may can be considered measurement data or patient data since it comprises a measurement data and is a measurement of the patient), 
at least one storage unit that stores operating parameters obtained via the at least one interface based on measurement data and/or patient data (Par. 0155, adjustment factors/correlation factors/compensation values are stored in the medical engineering device, therefore the medical engineering device comprises a storage unit; Par. 0155, first and second fluid pumps of the medical engineering device are operated based on the control signal, therefore the control signal comprises the operating parameters of the medical engineering device; the control signal is stored in the storage unit in the control unit when the signal is derived and transmitted to the fluid pump) and that further permanently contains at least one data set of operating parameters as a fall-back level (Par. 0144; the default target pressure DP-dt is a default set of operating parameters which becomes permanently stored when the procedure type is selected; when information for dynamically adjusting the target is unavailable or determined inaccurate, the medical engineering device uses the default Dp-dt as its ball back target), 
at least one computation unit connected via the interface to the other medical device (Par. 0155, the signal received via the interface is multiplied by an adjustment/compensation factor, therefore the medical engineering device comprises a computation unit to perform the adjustment), which based on the measurement data and/or the patient data computes the operating parameters of the medical device (Par. 0155, the control signal, which comprises the operating parameters, is computed based on the signal from the other medical device, which comprises the measurement data and/or patient data, as discussed above), wherein the calculation of the operating parameters takes place under consideration of a priori data selected according to a predetermined criterion (Par. 0033,  Par. 0086-0092, Par. 0130-0131; the body cavity for the operation is the a priori data which is predetermined by selection of the specific procedure; different body cavities are associated with different adjustment factors which are stored in the device and used for calculation of the operating parameters), wherein regulation of the operating parameters of the medical device takes place using the calculated operating parameters (as discussed above, the control signal, which comprises the calculated operating parameters, is used to operate the fluid pumps of the device, which is regulation of the operating parameters). 
Mollstam is silent regarding wherein a comparison is performed if disposables chosen in a specific individual case harmonize with the calculated operating parameters, and wherein a gentle mode optimizes performance of the medical device with regard to the well-being of a patient who is classified as a sensitive case. 
U.S. Patent No. 9,283,334 to Mantell (‘334) teaches an analogous invention directed medical device accessories that are used in the same type of procedures (Mantell ‘334 discloses in Col. 1, lines 19-55 an invention directed to matching medical device accessories for system such as insufflation systems; Mollstam teaches an insufflation system which used medical device accessories).  Mantell ‘334 further teaches a medical device wherein a comparison is performed if disposables chosen in a specific individual case harmonizes with the calculated operating parameters (Mantell ‘334 discloses in Col. 8, line 64 – Col. 9, line 12 and Col. 9 line 54 – 67, that a medical device is provided with an interface to a disposable [the medical device accessory 300 which may be a tube or tubing set], Col. 10, line 57 - Col 11, line 8 discloses wherein the medical device, upon identification of the disposable and an operating parameter of the disposable, provides an indication of the compatibility of the disposable). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the device of Mollstam to perform a comparison if disposables chosen in a specific individual case harmonize with the calculated operating parameters, as taught by Mantell ‘334, in order to ensure proper performance of the medical device (Mantell ‘334, Col. 1, line 23-37). 
The modified device is still silent regarding wherein a gentle mode optimizes performance of the medical device with regard to the well-being of a patient who is classified as a sensitive case. 
US Patent App. Pub. 2017/0274160 to Mantell (‘160) teaches an analogous invention directed to a medical device which performs insufflation (Par. 0005).  Mantell ‘160 further teaches wherein the device comprises a gentle mode which optimizes performance of the medical device with regard to the well-being of a patient who is classified as a sensitive case (Mantell ‘160 discloses in Par. 0032 that pediatric patients are more sensitive to injury than adult patients and thus pediatric patients meets the limitations of sensitive cases; Mantell ‘160 further discloses in Par. 0032 that pediatric patients may require very low gas flow rates compared to adults; Mantell ‘160 further discloses in Par. 0034 and 0053 that the medical device comprises 3 separate flow rate sensors for measuring the flow rate of the gas; the device switching to operation with the low flow rate sensor is therefore considered the device operating in a gentle mode as the device is optimizing performance of the medical device for patients who are classified as sensitive [pediatric patients required low flow rates]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to further modify the device of Mollstam and Mantell ‘334 to comprise 3 separate flow rate sensors such that the device includes a gentle mode which optimizes performance of the medical device with regard to the well-being of a patient who is classified as a sensitive case, as taught by Mantell ‘160, in order to in order to ensure patient safety (Mantell ‘160, Par. 0004, 0032). 
Regarding Claim 2, the modified device of Mollstam in view of Mantell ‘334 and further in view of Mantell ‘160 teaches all of the limitations of claim 1 and further teaches wherein the medical engineering device is a fluid pump (Mollstam, Fig. 1, the medical engineering device pumps fluid via fluid pumping elements 21 and 18).  
Regarding Claim 3, the modified device of Mollstam in view of Mantell ‘334 and further in view of Mantell ‘160 teaches all of the limitations of claim 2  to and further teaches wherein the fluid pump is an insufflator or a liquid pump (Mollstam, Par. 0032, the fluid pump may be an irrigation pump which is a liquid pump or may be an insufflator). 
Regarding Claim 4, the modified device of Mollstam in view of Mantell ‘334 and further in view of Mantell ‘160 teaches all of the limitations of claim 1 and further teaches wherein the at least one interface transmits measurement data of a blood pressure measurement device and/or other vital parameters of the patient and/or patient data of an electronic patient record (Mollstam, Par. 0140, the other medical device 20 is a blood pressure measurement device).  
Regarding Claim 5, the modified device of Mollstam in view of Mantell ‘334 and further in view of Mantell ‘160 teaches all of the limitations of claim 1 and further teaches wherein as operating parameters, fluid pressure, fluid flow, and/or fluid temperature are controlled (Mollstam, Par. 0140, the fluid pumps 18/21, which operate based on the operating parameters from the control signal, automatically manage the fluid pressure and the fluid flow of the medical engineering device; Par. 0141, fluid temperature is also controlled). 
Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mollstam in view of U.S. Patent No. 9,283,334 to Mantell and further in view of US Patent App. Pub. 2017/0274160 to Mantell, as applied to Claim 1 above, and further in view of US Patent App. Pub. 2005/0277890 to Stewart. 
Regarding Claim 6, the modified device of Mollstam in view of Mantell ‘334 and further in view of Mantell ‘160 teaches all of the limitations of claim 1, but is silent regarding wherein the medical device acquires patient information pre-operatively by a data interface to a patient management system. 
Stewart teaches an analogous invention directed to a fluid infusion system (Par. 0006).  Stewart teaches a medical device (Fig. 1, element 10 is a pump) which acquires patient information pre-operatively by a data interface (Fig. 1, element 20; Par. 0029 discloses that element 20 provides a data interface to acquire patient information from element 18) to a patient management system (Par. 0026 discloses that element 18 contains patient information and is thus part of a patient management system). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to further modify the device of Mollstam and Mantell such that the medical device acquires patient information pre-operatively by a data interface to a patient management system, as taught by Stewart, in order to reduce the risk of error in the delivery of fluids to a patient or in matching the appropriate therapy to the patient (Par. 0004). 
Response to Arguments
Applicant’s arguments, see page 4-5, filed 08/02/2022, with respect to the rejection(s) of claim(s) 1-5 under U.S.C. 103 have been fully considered and are persuasive.  Mollstam does not teach “wherein a comparison is performed if disposables chosen in a specific individual case harmonizes with the calculated operating parameters” or “wherein a gentle mode optimizes performance of the medical device with regard to the well-being of a patient who is classified as a sensitive case”.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of U.S. Patent No. 9,283,334 to Mantell, and further in view of US Patent App. Pub. 2017/0274160 to Mantell.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J CRAWFORD whose telephone number is (571)272-6491. The examiner can normally be reached M-F, 8:00a - 4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.J.C./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783